Citation Nr: 0715649	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.  

2.  Entitlement to service connection for a left knee 
condition, including as secondary to a right knee condition.  

3.  Entitlement to service connection for a low back 
condition, including as secondary to a right knee condition.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1965 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the VA 
Regional Office (RO) in Seattle, Washington, which denied 
claims of entitlement to service connection for a right knee 
condition, a left knee condition, a low back condition, and 
"PTSD with depression."  

In March 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge rendering the determination in 
this claim.  See 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a right knee condition as the 
result of disease or injury that was present during his 
active military service, nor was right knee arthritis 
manifested until more than one year after service separation.

2.  The veteran does not have a left knee condition as the 
result of disease or injury that was present during his 
active military service, nor was left knee arthritis 
manifested until more than one year after service separation.

3.  The veteran does not have a low back condition as the 
result of disease or injury that was present during his 
active military service, nor was low back arthritis 
manifested until more than one year after service separation.

4.  The veteran is not service connected for any disability.

5.  The veteran does not have PTSD and/or depression 
attributable to military service or to any incident of active 
duty.  


CONCLUSIONS OF LAW

1. A right knee condition was not incurred in or aggravated 
by the veteran's active military service; right knee 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  A left knee condition was not incurred in or aggravated 
by the veteran's active military service; left knee arthritis 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

3.  A low back condition was not incurred in or aggravated by 
the veteran's active military service; low back arthritis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

4.  Left knee and low back disorders are not proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310 (2006).

5.  PTSD and/or depression were not incurred in or aggravated 
by the veteran's active military service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has a right knee condition, a 
left knee condition, a low back condition, and PTSD with 
depression, that should be service connected.  With regard to 
the first three claimed disabilities, he essentially argues 
that his right knee disorder was caused or aggravated by his 
service, and that this disorder subsequently caused or 
aggravated his left knee and low back disorders.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The claims files include decisions of the Social Security 
Administration (SSA) which show that the veteran was 
determined to be disabled as of May 1985 due to disorders of 
the cervical spine.  As the SSA's decisions do not contain 
relevant findings, they will not be further discussed, except 
as noted.  

The claims files include lay statements from the veteran's 
wife, and several other family members, as well as a 
neighbor, in which the authors assert that the veteran is in 
poor health.  In a signed statement from two brothers and two 
sisters, the authors assert that their father had told them 
that the veteran had been beaten "severely" while in basic 
training, and that he had written a letter home stating that 
his life had been threatened if he told anyone.  

A.  Right Knee Condition

The veteran asserts that he has a right knee condition that 
was caused or aggravated by his service.  He has testified 
that while in basic training he was assaulted by two sailors 
during a robbery, during which time he was "severely beaten 
very badly." 

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).  The Court has 
recently held that the presumption of soundness may only be 
rebutted where there is clear and unmistakable evidence that 
the condition both preexisted service and was not aggravated 
by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.  

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).  

The "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992).  

The veteran's service medical records include an entrance 
examination report, dated in January 20, 1965, which shows 
that no musculoskeletal defects were noted, and that his 
lower extremities were clinically evaluated as normal.  Given 
the foregoing, the veteran is entitled to a presumption of 
soundness at service entrance.  Therefore, the Board must 
determine whether the presumption of soundness is rebutted by 
clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); Cotant; VAOPGCPREC 3-2003, 69 Fed. Reg. 
25178 (2004).  

The veteran's service medical records show that he entered 
service on January 20, 1965.  A report, dated January 30, 
1965, shows the following: the veteran was treated for a 
right knee injury; he described the injury as, "I was 
running out of the head and I struck my right knee against 
the wall"; X-rays of the right knee were negative; there was 
a very slight contusion of the knee; the diagnosis was 
"effusion of the right knee."  

A report, dated February 2, 1965, shows follow-up treatment 
for the right knee.  The report notes minimal effusion and 
L.O.M. (loss of motion).  X-rays for the right knee were 
noted to show osteochondritis dissecans, medial femoral 
condyle.  The veteran was advised to rest, and was put in a 
long leg cast.  A Report of Board of Medical Survey (RBMS), 
dated on February 17, 1965, shows that the veteran was found 
to have osteochondritis dissecans, medial femoral condyle, 
right, EPTE (existed prior to entrance into service).  The 
RBMS notes:

According to this man's own statement, 
accepted by the Board, he sustained a 
severe injury to his right knee in 1959 
in a football game.  He states that the 
knee was swollen and painful for several 
weeks thereafter, and after recovering 
from the injury he was unable to run or 
walk for any distance because of 
recurrence of the severe pain and 
swelling in the knee.  He was also unable 
to continue active participation in high 
school athletics as a result of the knee 
injury.  

The RBMS further notes that the veteran had minimal effusion 
of the right knee, tenderness, and 1/2-inch quadriceps atrophy 
of the right thigh.  X-rays were noted to show 
osteochondritis dissecans of the right medial femoral 
condyle.  The RMBS states that the veteran had been referred 
to the U.S. Naval Hospital in San Diego for orthopedic 
consultation, and that the consultant corroborated the 
diagnosis and recommended that the veteran be separated from 
service.  The report noted that the rest of the veteran's 
physical examination was within normal limits.  The veteran's 
PULHES profile shows that all profiles were rated as "1" 
except from his "L" profile (lower extremities), which was 
rated as "4."  The RMBS states, "In view of the marked 
physical findings, the past history, the difficulty he has 
had in recruit training, plus the anticipated difficulty he 
will have, he must be considered incapacitated for further 
duty in the naval service."  The report concludes that the 
veteran's osteochondritis dissecans, medial femoral condyle, 
right, existed prior to entrance into service, that the 
veteran was unfit for further service, and that "the 
physical disability was neither incurred in, nor aggravated 
by, a period of active military service."  The veteran's 
service records include a "first endorsement" (from the 
Commander of the U.S. Naval Training Center), and a "second 
endorsement" (from the Judge Advocate General), both dated 
in April 1965, which note pre-existing osteochondritis 
dissecans.   

The Board finds that the claims files contain "clear and 
unmistakable" evidence demonstrating that the veteran had a 
preexisting right knee disorder, specifically, 
osteochondritis dissecans of the right medial femoral 
condyle.  The veteran's service medical records show that he 
provided a detailed statement as to a pre-existing right knee 
injury, specifically, he reported that he had sustained a 
"severe injury" to his right knee in 1959 in a football 
game, with residual symptoms that included an inability to 
run or walk for any distance because of recurrence of the 
severe pain and swelling in the knee, and an inability to 
continue active participation in high school athletics.  
Miller; Harris.  Right knee pathology (osteochondritis 
dissecans of the right medial femoral condyle) was found 
approximately two weeks after entrance into service.  See 
February 2, 1965 service medical report; see also February 
17, 1965 RMBS (noting right leg muscle atrophy).  
Furthermore, service physicians concluded that the veteran's 
osteochondritis dissecans of the right medial femoral condyle 
existed prior to service.  See RMBS.  Given the foregoing, 
the Board finds that there is clear and unmistakable evidence 
that the veteran had preexisting osteochondritis dissecans of 
the right medial femoral condyle.  

The next issue is whether the claims files contain clear and 
unmistakable evidence that the veteran's right knee disorder 
was not aggravated by his service.  Cotant.  

The veteran's service medical records may be summarized as 
follows: a report, dated January 30, 1965, shows that the 
veteran was treated for a right knee injury.  On examination, 
there was a very slight contusion of the knee.  X-rays of the 
right knee were negative.  The diagnosis was "effusion of 
the right knee."  A report, dated February 2, 1965, notes 
"minimal" effusion and loss of motion.  As previously 
discussed, the veteran's service medical records show that he 
had a preexisting osteochondritis dissecans of the right 
medial femoral condyle.  An undated "investigative memo" 
notes that the veteran's osteochondritis dissecans of the 
right medial femoral condyle may have aggravated the trauma 
sustained by the blow to the knee, but that his inservice 
right knee injury merely resulted in the discovery of his 
previously existing right knee condition.  The BRMS shows 
that service physicians concluded that the veteran's 
osteochondritis dissecans of the right medial femoral condyle 
existed prior to entrance into service, and that it was not 
aggravated by his active military service.  

With regard to the post-service medical evidence, it consists 
of VA and non-VA reports, dated between 1977 and 2005.  This 
evidence shows a reported history of no relevant treatment 
for about three years after separation from service, 
specifically, a report of three right knee surgeries between 
1968 and 1972 (no such treatment reports are of record).  See 
November 2004 VA Progress note; report from Edward W. 
Berkeley, M.D., dated in February 1987.  A report from 
Providence Medical Center (PMC), dated in April 1991, notes a 
history of "status post bilateral knee surgery for cartilage 
removal."  A report from Providence Portland Medical Center 
(PPMC), dated in June 1999, notes a history of status post 
medial meniscectomies from football injuries," and shows 
that the veteran underwent a right total knee arthroplasty, 
with a pre and post-operative diagnosis of pos-traumatic 
right knee medial arthritis.  

Furthermore, a VA examination report, dated in April 2003, 
shows that the examiner indicated that the report was based 
on a review of the veteran's C-file.  The examiner noted a 
history of laborious jobs, knee pain beginning in 1968, and 
five knee surgeries.  He essentially stated that the 
veteran's right knee underwent no more than a natural 
progression of his disease during service.  Additionally, 
there is no evidence of right knee arthritis dated within one 
year of separation from active service, such that service 
connection for arthritis of the right knee is warranted on a 
presumptive basis.   See 38 C.F.R. §§ 3.30, 3.309.  

In summary, the service physicians determined that the 
veteran had osteochondritis dissecans of the right medial 
femoral condyle that pre-existed his service, and that this 
disorder was not aggravated by his service.  The post-service 
medical evidence includes a reported history of right knee 
surgeries beginning in 1968, three years after service.  A 
June 1999 PPMC report indicates that the veteran's status 
post medial meniscectomies were due to "football injuries."  
The April 2003 examiner stated that the veteran's right knee 
underwent no more than a natural progression of his disease 
during service.  His opinion indicates that it was based on a 
review of the veteran's claims files, and there is no 
countervailing opinion of record.  Given the foregoing, the 
Board finds that the claims files contain clear and 
unmistakable evidence that the veteran's preexisting right 
knee condition, i.e., osteochondritis dissecans of the right 
medial femoral condyle, was not aggravated by his service.  
See 38 U.S.C.A. § 1111; Cotant.  Accordingly, the claim must 
be denied.  

In reaching this decision, the Board has considered opinions 
from private physicians, including Curtiss L. Hill, M.D., and 
Bruce G. Blackstone, M.D., that have been submitted, and 
which assert that the veteran sustained a right knee injury 
during service that led to his needing a right knee 
replacement.  However, none of them assert that a pre-
existing right knee disorder was aggravated by his service.  
In addition, none of them are more than five sentences long, 
none of them are shown to have been based on a review of the 
veteran's claims files or any other detailed and reliable 
medical history, none of them cite to any clinical findings 
during service, or thereafter, and none of them discuss their 
basis for ruling out the existence of a pre-existing 
osteochondritis dissecans of the right medial femoral 
condyle.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  Accordingly, they are afforded no 
probative value, and do not warrant a grant of the claim on 
any basis.  

As a final matter, the Board has considered the April 2003 VA 
examiner's opinion that the veteran has right knee arthritis 
due to his inservice injury.  However, the Board has 
determined that the veteran's inservice right knee injury was 
due to an act of misconduct.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.301(c) (2006).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1) (2006).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n)(2) (2003).

The provisions of 38 U.S.C.A. § 105 establish a presumption 
in favor of finding that a veteran acted in the line of duty.  
In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  
Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).  

In this case, the evidence, discussed in Part I.D., is 
incorporated herein.  Briefly stated, the veteran is shown 
not to be a credible historian.  In addition, service medical 
records include a signed statement in which the veteran 
indicated that he had been advised of his rights.  He 
voluntarily stated that he had asked two sailors to hit him 
on his knee, but that they had refused.  He stated that he 
struck himself on the right knee in the bathroom.  He 
indicated that he was dissatisfied with his service, stating, 
"I could not take it any more."  The relevant aspect of his 
statement (i.e., that he deliberately injured himself), is 
corroborated by the signed statements of three other sailors, 
an "Investigative Memo", and two "endorsements" (from the 
Commander of the U.S. Naval Training Center, and the Judge 
Advocate General).  The "first endorsement" (from the 
Commander of the U.S. Naval Training Center), and a "second 
endorsement" (from the Judge Advocate General), both dated 
in April 1965, note that the veteran had deliberately struck 
himself in the knee.  The first endorsement also notes a 
"deliberate act of malingering," and that, "Intentional 
injury under the circumstances reported here where the 
recruit sought escape from further active service and was 
declared mentally competent as of the time of his act is a 
clear and unequivocal act of misconduct." 

 Based on the foregoing, the Board finds that the veteran's 
inservice right knee injury was due to an act of misconduct.  
38 C.F.R. §§ 3.1(n)(1), 3.301(c).  As such, service 
connection may not be granted for the residuals of this 
injury, nor may it serve as the basis for a claim for any 
other disability under 38 C.F.R. § 3.310.  


B.  Left Knee Condition

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not show any treatment 
for left knee symptoms, or diagnosis of a left knee disorder.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1977 and 2005.  This 
evidence includes a report from Dr. Berkeley, dated in 
February 1987, which notes a history of left medial knee 
ligamental tear sutured in 1970.  An April 1991 PMC report 
notes a history of knee surgery (specific dates are not 
provided).  A June 1999 PPMC report indicates that the 
veteran's status post medial meniscectomies were due to 
football injuries.  Given the foregoing, a left knee 
condition is not shown for several years after separation 
from service, and this period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  There is no competent evidence 
showing that the appellant has a left knee condition as a 
result of any injury or disease during his service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.  Furthermore, there is no 
evidence of left knee arthritis dated within one year of 
separation from active duty service, such that service 
connection for arthritis of the left knee is warranted on a 
presumptive basis.   See 38 C.F.R. §§ 3.307, 3.309.  

Finally, to the extent that the veteran has presented a claim 
on a secondary basis, i.e., as due to a right knee condition, 
the Board has denied the claim for a right knee condition in 
Part I.A., and service connection is not currently in effect 
for any disabilities.  Accordingly, as there is no predicate 
service-connected disability upon which a grant under 
38 C.F.R. § 3.310 may be established, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


C.  Low Back Condition

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not show any treatment 
for low back symptoms, or diagnosis of a low back disorder.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1977 and 2005.  This 
evidence includes reports from Curtis L. Hill, M.D., dated 
between 1985 and 2005, which show that in October 1992, he 
received treatment for possible herniated lumbar disc, 
probably at L5-S1.  However, a computerized tomography (CT) 
scan, dated in 1992, and a magnetic resonance imaging (MRI) 
study, dated in 1993, did not show any relevant findings.  
Dr. Hill's reports show that in 1999, the veteran received 
treatment for low back symptoms, and that he was noted to 
have degenerative changes and spinal stenosis.  See CT scan, 
and MRI study, dated in 1999.  A May 2000 report notes that 
the veteran developed radicular pain after a fall at home in 
May 1999.  Given the foregoing, the veteran is shown to have 
sustained low back trauma in May 1999, and a diagnosed low 
back condition is not shown until 1999.  This is about 33 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson.  

There is no competent evidence showing that the appellant has 
a low back condition as a result of any injury or disease 
during his service.  Furthermore, there is no evidence of low 
back arthritis dated within one year of separation from 
active duty service, such that service connection for 
arthritis of the low back is warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.30, 3.309.   Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  See 38 C.F.R. 
§ 3.303.  

Finally, to the extent that the veteran has presented a claim 
on a secondary basis, i.e., as due to a right knee condition, 
the Board has denied the claim for a right knee condition in 
Part I.A., and service connection is not currently in effect 
for any disabilities.  Accordingly, as there is no predicate 
service-connected disability upon which a grant under 
38 C.F.R. § 3.310 may be established, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


D.  PTSD with Depression

The veteran argues that he has PTSD with depression as a 
result of his service.  He has testified that  during basic 
training he was assaulted by two sailors during a robbery, 
during which time he was "severely beaten very badly."  He 
further testified that he did not report the assault because 
he was followed, and he had been threatened, and because he 
was in fear for his life.  He also testified that, to the 
extent that service records state that he recruited two other 
sailors to injure his right knee so that he could be 
separated from service, that he did not do that.  He asserts 
that he loved the Navy, that the two statements of sailors 
pertaining to his right knee injury are false.  See 
transcripts of veteran's testimony, held in October 2004 and 
March 2006.  

The veteran has submitted a polygraph examination report from 
Reeves Polygraph Service, dated in June 2000, which indicates 
that that veteran stated that he did not injure himself 
during basic training in an effort to get out of the Navy, 
that he did not ask someone to injure him so that he could 
get out of the Navy, that the injuries he received during 
basic training were caused by someone assaulting him, and 
that his responses were truthful in the opinion of the 
polygraph examiner.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The veteran does not assert, and his service records do not 
show, that the veteran participated in combat.  The Board 
therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.  (citing VA 
Adjudication Procedure Manual M21-1 (M21-1) (now M21-1MR).  
The Court has also held that these provisions of the VA 
Adjudication Procedure Manual, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim 
is based on inservice personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).

The veteran's service medical records have been discussed in 
Part I.A., and the Board's discussion is incorporated herein.  
Briefly stated, they show that on January 30, 1965, the 
veteran was treated for a right knee injury.  He stated, "I 
was running out of the head and I struck my right knee 
against the wall."  

In addition, the service records, and service medical 
records, include the following: 

A signed statement by the veteran shows that he states that 
he had asked two boys to hit him on his knee, but that they 
had refused; while in the head (bathroom) he took a bucket, 
raised it to shoulder height, and released it against his 
right knee; it was subsequently discovered that he was a bed 
wetter; he has weak kidneys; he stated, "I could not take it 
any more."  

A signed statement by a fellow sailor ("L.R.S."), dated in 
February 1965, shows that he states the following: on January 
28th or 29th (1965), the veteran offered him $10 to hit him on 
his kneecap so that he could obtain a medical discharge; he 
refused; although he subsequently saw the veteran using 
crutches, "From what I saw he didn't hurt his leg at all."  

A signed statement by a fellow sailor ("D.E.L."), dated in 
February 1965, shows that he states the following: on January 
28th, the veteran had asked him if he would help break his 
knee, the veteran stated that his mother was sick, that he 
was a bedwetter, and that he wanted a discharge; about half 
an hour later, the veteran asked him to hit him with a broom; 
he refused.    

A signed statement by a fellow sailor ("R.H.T."), dated in 
February 1965, shows that he states that he was a company 
commander, and that the veteran had told him that he was a 
bedwetter, and had been all his life.  

A signed statement by a fellow sailor ("J.W.E."), dated in 
March 1965, shows that he states the following: he was the 
company commander; he called the veteran into his office 
about four hours prior to the time the veteran injured his 
right knee, and the veteran told him that he was a 
"setback" and a bed wetter; the veteran was advised that it 
would take about ten days before the medical department would 
start taking corrective action, and that if he couldn't be 
helped he would be shipped home; he subsequently learned that 
the veteran had injured his knee in the head, with no one 
else present.  

An undated "Investigative Memo" states that the veteran had 
inflicted a blow upon himself, and that it was clear that the 
veteran intended to disable himself when he struck his knee 
with a bucket, but that it did not adversely affect the 
condition for which he was discharged.    

The veteran's service records include a "first endorsement" 
(from the Commander of the U.S. Naval Training Center), and a 
"second endorsement" (from the Judge Advocate General), 
both dated in April 1965, which note that the veteran 
deliberately struck himself in the knee.  The first 
endorsement notes a "deliberate act of malingering," and 
that, "Intentional injury under the circumstances reported 
here where the recruit sought escape from further active 
service and was declared mentally competent as of the time of 
his act is a clear and unequivocal act of misconduct."  The 
second endorsement notes that since the veteran did not lose 
time from duty in excess of 24 hours or incur possible 
permanent injury, a determination of line of duty/conduct 
status was not required.  

A clinical record, dated in March 1965, notes that the 
veteran was of average intellectual capacity, with no 
clinical evidence of psychosis or severe neurosis, that he 
knows right from wrong and has the ability to adhere to the 
right, that he is sane, competent, and responsible for his 
behavior from a medicolegal standpoint.  

The Board initially finds that the veteran is not a credible 
historian.  Specifically, the medical evidence shows that the 
veteran has given contradictory accounts as to  how he 
injured his right knee.  In this regard, although the veteran 
now denies injuring himself, the service records and service 
medical records show that he intentionally struck himself on 
the right knee.  The records include the following: a January 
30, 1965 report shows that the veteran was treated for a 
right knee injury.  At that time, he stated that the injury 
was an accident.  However, in a signed statement, the veteran 
indicated that he had been advised of his rights.  He 
voluntarily stated that he had asked two sailors to hit him 
on his knee, but that they had refused.  He stated that he 
struck himself on the right knee in the bathroom.  He 
indicated that he was dissatisfied with his service, stating, 
"I could not take it any more."  The relevant aspect of his 
statement (i.e., that he deliberately injured himself) is 
corroborated by the signed statements of three other sailors, 
an "Investigative Memo", and two "endorsements" (from the 
Commander of the U.S. Naval Training Center, and the Judge 
Advocate General).  Finally, although the veteran has 
testified as to being severely beaten, the service medical 
record on the date of the injury describes treatment only for 
a "very slight contusion" to the right knee, with no 
mention of any other injuries, and there are no other records 
of treatment to show that he was assaulted.  Although the 
Board has considered the June 2000 polygraph report from a 
private examiner, this report comes about 35 years after the 
injury in issue, and under the circumstances, it is 
outweighed by the contrary evidence of record.  See Caluza v. 
Brown, 7 Vet. App. 498, 512 (1995) (statements made by a 
claimant made "contemporaneously" (during or shortly after 
service) may be more probative that statements made many 
years later).  According, the veteran is not considered to be 
a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 
16, 19-20 (1991).  

The veteran's only claimed stressor is that he was "badly 
beaten" by two other sailors during basic training after 
they tried to rob or extort money from him.  As stated above, 
the Board has determined that the veteran is not a credible 
historian, and in Part I.A., the Board determined that his 
inservice right knee injury was due to misconduct. Also as 
previously stated, the service medical record on the date of 
the injury describe treatment only for a "very slight 
contusion" to the right knee, with no mention of any other 
injuries.  There are no records of treatment for any injuries 
to areas other than the right knee.  There are no official 
reports of an assault, nor do service or service medical 
records contain any notation of an assault.  Based on the 
foregoing, the Board finds that the evidence is insufficient 
to show that the claimed stressor occurred.  To the extent 
that medical examiners may have concluded that the veteran 
has PTSD due to an assault during service, these reports 
suffer from a number of deficiencies, to include being based 
on an oral history as provided by the veteran, without a 
review of the veteran's claims file or any other detailed and 
reliable medical history.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  
However, and in any event, they are all based on the 
veteran's inaccurate report of being assaulted during 
service.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).  In summary, there are no verified stressors upon 
which a diagnosis of PTSD may be based.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim that the veteran was personally assaulted during 
service, and that the claim for PTSD must be denied.  
38 C.F.R. § 3.304(f).  

Finally, to the extent that the claim includes a claim for 
depression, depression is not shown during service.  In this 
regard, a March 1965 clinical record notes that the veteran 
was of average intellectual capacity, with no clinical 
evidence of psychosis or severe neurosis, that he knows right 
from wrong and has the ability to adhere to the right, that 
he is sane, competent, and responsible for his behavior from 
a medicolegal standpoint.  In addition, the earliest post-
service medical evidence of this condition is dated in 1987.  
See reports from Dr. Berkeley, dated in 1987.  This is 
approximately 21 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the veteran has depression as a result 
of any injury or disease during his service.  Finally, as he 
does not have any service-connected disabilities, service 
connection for depression as a "secondary" condition is not 
possible under 38 C.F.R. § 3.310.  See generally, report from 
Greg Reiter, Ph.D., dated in March 1989 (noting depression in 
association with an upcoming back surgery); VA progress note, 
dated in August 2004 (noting a diagnosis of mood disorder 
secondary 



to general medical condition).  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  See 38 C.F.R. § 3.303.  


E.  Conclusion

The Board has considered the appellant's oral and written 
testimony, and the lay statements, submitted in support of 
the arguments that the claimed conditions should be service 
connected.  These statements are not competent evidence of a 
diagnosis, or a nexus between the claimed conditions and the 
appellant's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the appellant's 
claims must be denied. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect 



that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in April 2005, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claims.  He was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The VCAA letter was sent to the veteran after the RO's May 
2003 decision that is the basis for this appeal.  However, 
any defect with respect to the timing of the VCAA notice in 
this case was nonprejudicial.  There is no indication that 
the outcome of the claims has been affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing before 
the Board in March 2006.  For these reasons, the timing of 
the VCAA notice was not prejudicial.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  In March 2006, the veteran was 
provided with sufficient notice, and in any event, as the 
claims have been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final 



decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

To any extent that the veteran has not been notified of the 
information and evidence not of record that is necessary to 
substantiate a claim for secondary service connection, VA's 
duty notify does not affect matters on appeal when the facts 
are not in dispute and the law is dispositive, as is the case 
here.  See 38 C.F.R. § 3.159(d)(3); VAOPGCPREC 5-04.

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues and for which the veteran has provided releases 
have been obtained and are associated with the veteran's 
claims files.  With regard to the claim for PTSD, although he 
has not been afforded an examination, and an etiological 
opinion has not been obtained, the Board has determined that 
there are no verified stressors upon which the claim may be 
granted, therefore, a remand for an examination and/or an 
opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2006); see 
also Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Further, the evidentiary record does not contain 
competent evidence indicating that the claimed back or left 
knee disabilities may be associated with an established 
event, injury, or disease in service.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 


be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a left knee condition is denied.  

Service connection for a right knee condition is denied.    

Service connection for a low back condition is denied.    

Service connection for PTSD is denied.    


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


